Petition for Writ of Mandamus Denied and Majority and Dissenting Opinions
filed April 23, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-19-00047-CV



 IN RE JOHN HIGHTOWER, JR. AND JESSICA HIGHTOWER, Relators


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              335th District Court
                           Washington County, Texas
                          Trial Court Cause No. 36193

                            MAJORITY OPINION

      On January 15, 2019, relators John Hightower, Jr. and Jessica Hightower filed
a petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221;
see also Tex. R. App. P. 52. In the petition, relators ask this court to compel the
Honorable Carson Campbell, presiding judge of the 335th District Court of
Washington County, to withdraw the court’s order granting a mistrial and enter a
take-nothing judgment in relators’ favor. Finding no abuse of discretion, we deny
relators’ petition for writ of mandamus.

                                I.     BACKGROUND

      Several residents of the Sacred Heart subdivision in Brenham (Plaintiffs and
real-parties-in-interest) sued relators (Defendants), also Sacred Heart residents,
seeking permanent injunctive relief for alleged violations of deed restrictions based
on Defendants’ operation of a lighted horse arena at night.

A.    Pretrial

      On April 24, 2017, the trial court signed a temporary restraining order (TRO)
in which the court ordered Defendants to refrain from (1) using or operating the
arena lights installed on their property at any time of the day or night; (2) using or
operating any substitute form of lighting for the arena lights on their property at any
time of the day or night; and (3) using or operating the horse arena on their property
for any purpose.

      On July 6, 2017, the trial court signed an amended order granting a temporary
injunction. The temporary injunction continued the light usage restrictions put in
place by the TRO. At a temporary injunction hearing Defendants’ attorney informed
the court that he had conducted a light test with directional shades intended to
remediate the alleged nuisance. The lights were turned on at night for the test in
violation of the temporary injunction. Photographs of the lighted horse arena were
taken showing the lighting with shades installed to remediate the glare. When
Defendants attempted to introduce photos of the light test results into evidence at the
hearing Plaintiffs objected, and the trial court excluded the proffered photos.

                                           2
       Before trial Plaintiffs filed a motion in limine and motion to exclude,
requesting an order barring testimony, comment, argument, or proffer of evidence
of “solutions, alternatives, or fixes—that somehow would alter the nature of the
lights at issue in the case[.]” The trial court granted the motion in limine stating that
the relevant issue was the condition of the lights at the time suit was filed, not a later
condition based on remediation. In a written order granting in part Plaintiffs’ motion
to exclude and the motion in limine, the trial court specifically excluded:

       Any testimony, comment, argument or proffer of alleged evidence
       regarding alleged solutions, alternatives or fixes that somehow would
       alter the nature of the lights at issue in the case or otherwise cause them
       not to be in violation of the deed restrictions at issue or not be a private
       nuisance, are barred and excluded. By way of example, this order
       applies to bar any evidence of alleged technical fixes that could
       somehow resolve any issues with the lights, if any, including glare
       shields, blinders, alternative wattages, alternative equipment, or other
       adjustments, evidence of any alleged testing of the lights under such
       conditions, or opinions of the impact of same if they were to be
       implemented.1

B.     Trial

       At trial Defendants introduced Defendants’ Exhibit 106 during John
Hightower’s testimony, prompting the following exchange:

       Q. Okay. What does that photo show?



       1
          To clarify, the order both granted a motion in limine as to certain matters and specifically
excluded other matters. The part of the order relevant here is the paragraph quoted above, which
excluded the described evidence. The part of the order granting Plaintiffs’ motion in limine and
instructing the parties to approach the bench before offering evidence pertained to other matters
not at issue in this mandamus proceeding.
                                                  3
      A [Hightower]. That’s a picture of my arena with the lights on from my
      driveway.

      MR. MCLEMORE [Defendants’ attorney]: Your Honor, I’d offer
      Defendants’ 106.

      MS. PONIG [Plaintiffs’ attorney]: Your Honor, if we could have some
      information on when the photo was taken.

      THE COURT: Okay.

      Q. (By Mr. McLemore) Do you know when that photo was taken?

      A. Between February of [20]16 and April of [20]16.
      Q. Okay. And does that photo fairly and accurately show your lights
      functioning on your property?
      A. Yes.
      MR. MCLEMORE: Your Honor, I’d offer Defendants’ 106.
      MS. PONIG: No objection, Your Honor.

      THE COURT: The Court will admit Defendants’ Exhibit 106.
The jury ultimately found that Defendants had not failed to comply with the deed
restrictions and did not intentionally create a private nuisance.

C.    Post-trial

      Following the jury’s verdict, and before the trial court rendered judgment,
Plaintiffs filed a “Motion for Declaration of Mistrial, Post-Trial Striking of
Defendants’ Answer, and Entry of Final Judgment in the Form of Permanent
Injunction and Award of Attorney’s Fees or, in the Alternative, Motion for
Declaration of Mistrial and New Trial; Response in Opposition to Defendants’
Motion for Entry of Judgment.” In their motion Plaintiffs alleged that Hightower
                                           4
misrepresented the time the photo, Defendants’ Exhibit 106, was taken and that
Exhibit 106 was one of the photos taken on May 4, 2017, in violation of the
temporary injunction. In the motion Plaintiffs further alleged that Defendants
violated the trial court’s exclusionary order and order in limine during closing
argument by referring to remedial measures that could be taken. Attached to
Plaintiffs’ motion were several exhibits, including photos that Defendants attempted
to introduce at the temporary injunction hearing but were not allowed to introduce
because the photos were taken in violation of the TRO. The crux of Plaintiffs’
argument revolved around whether the photo introduced at trial (Exhibit 106) was
actually one of the photos that was taken in violation of the TRO. In substance, the
Plaintiffs contended that Exhibit 106 was in fact taken in violation of the TRO; that
it was covered by the court’s pre-trial exclusionary order; that, in response to
Plaintiffs’ counsel’s question, Hightower misrepresented the date the photo was
taken to evade the court’s exclusionary ruling; and that had Hightower testified
truthfully in response to Plaintiffs’ counsel’s question, Plaintiffs would have
proceeded to object because the exhibit violated the pre-trial exclusionary ruling.
Defendants responded to Plaintiffs’ motion arguing that Hightower did not
misrepresent the time of the taking of the photo.

      After a non-evidentiary hearing, the trial court declared a mistrial on October
15, 2018, based on violation of the court’s pre-trial order and the Plaintiffs’
objections at trial to the admission of Defendants’ Exhibit 106. At the hearing the
primary discussion was whether Exhibit 106 showed the lights with remediation or
showed the lights as they were at the beginning of the suit.



                                          5
D.     Trial court’s order

       In the trial court’s written order, the court stated that it granted the Defendants’
motion and declared a mistrial. In its order the court noted the following:

       Plaintiffs did not waive their objection to the admission of Defendants’
       Exhibit 106. Plaintiffs obtained a pretrial ruling through the court’s
       order in limine and preserved that objection through trial. Remington
       Arms Co., Inc. v. Caldwell, 850 S.W.2d 167, 169 (Tex. 1993).
       Defendants’ violation of that order came to light after trial. Id.

       Accordingly, the Court grants Defendants’ motion and declares a
       mistrial. Galvan v. Downey, 933 S.W.[2]d 316, 321 (Tex. App.—
       Houston [14th Dist.] 1996, writ denied).
As noted above, although the trial court described its pre-trial order as an “order in
limine,” the trial court’s order stated, “Any testimony, comment, argument or proffer
of alleged evidence regarding alleged solutions, alternatives or fixes that somehow
would alter the nature of the lights at issue in the case or otherwise cause them not
to be in violation of the deed restrictions at issue or not be a private nuisance, are
barred and excluded.” (emphasis added). The trial court’s order was not a traditional
limine order in which the parties are required to further object to evidence when it is
introduced at trial. The trial court’s order was a pre-trial order barring and excluding
all evidence of solutions, alternatives, or fixes that somehow would alter the nature
of the lights at issue.

                                    II.    ANALYSIS

A.     Mandamus Standard

       Mandamus is the proper vehicle to review the granting of a mistrial. Galvan
v. Downey, 933 S.W.2d 316, 321 (Tex. App.—Houston [14th Dist.] 1996, writ
                                            6
denied). In this case, the motion for mistrial was the functional equivalent of a
motion for new trial; therefore, we look to the standards governing the review of the
granting of a motion for new trial. See In re Columbia Medical Center of Las
Colinas, 290 S.W.3d 204, 206 (Tex. 2009) (orig. proceeding).

      A trial court’s order granting a new trial after a jury trial is subject to
mandamus review. In re United Scaffolding, Inc., 377 S.W.3d 685, 688–89 (Tex.
2012) (orig. proceeding)). A new trial order initially must satisfy two “facial
requirements.” In re Bent, 487 S.W.3d 170, 173 (Tex. 2016) (orig. proceeding).
First, the order must state a legally appropriate reason for the new trial. Id. Second,
the stated reason must be specific enough to indicate that the trial court did not
simply parrot a pro forma template but rather derived the articulated reason from the
case’s particular facts and circumstances. Id. The order must satisfy both
requirements, or it reflects an abuse of discretion correctable by mandamus. See
United Scaffolding, 377 S.W.3d at 688–89.

      Further, even if a new trial order meets the facial requirements, a relator can
show an abuse of discretion and an entitlement to mandamus relief if, after a merits-
based review, the record does not support the trial court’s rationale for ordering a
new trial. See Bent, 487 S.W.3d at 173; In re Toyota Motor Sales, U.S.A., Inc., 407
S.W.3d 746, 749 (Tex. 2013) (orig. proceeding).

B.    The trial court’s reason for ordering a mistrial was both sufficiently
      specific and legally appropriate.
      The trial court’s order cites Defendants’ violation of the motion in limine as
the reason for granting a mistrial. Defendants argue that Plaintiffs waived any
objection they may have had to Defendants’ Exhibit 106 by failing to make a
                                          7
contemporaneous objection at trial. We recognize that motions in limine do not
preserve error; however, a distinction is drawn between a motion in limine and a pre-
trial ruling on admissibility. Owens–Corning Fiberglas Corp. v. Malone, 916
S.W.2d 551, 557 (Tex. App.—Houston [1st Dist.] 1996), aff’d, 972 S.W.2d 35
(1998). While the trial court’s order granting a mistrial uses the phrase, “order in
limine,” the order in fact was a pre-trial order excluding evidence. The trial court
has authority to make a pre-trial ruling on the admissibility of evidence. Reveal v.
West, 764 S.W.2d 8, 10 (Tex. App.—Houston [1st Dist.] 1988, no writ). The trial
court also has authority to grant a mistrial when evidence was introduced in violation
of its order and the harm could not be corrected by an instruction to the jury.
Citigroup Glob. Markets Realty Corp. v. Stewart Title Guar. Co., 417 S.W.3d 592,
604 (Tex. App.—Houston [14th Dist.] 2013, no pet.).

      Therefore, the trial court’s order complies with the first facial requirement.
See Toyota, 407 S.W.3d at 756–57.

      The trial court’s order also satisfies the second requirement of specificity. The
order contains the specific facts and circumstances of the case that led the trial court
to reach its conclusion. The order is specific enough both to permit Defendants to
attack it and to enable our review. See id.

C.    The trial court’s reason for granting a mistrial (violation of the
      exclusionary order) is supported by the record.
      The purpose of a motion in limine is to prevent a party from asking prejudicial
questions and introducing evidence in front of the jury without first asking the
court’s permission. See Weidner v. Sanchez, 14 S.W.3d 353, 363 (Tex. App.—
Houston [14th Dist.] 2000, no pet.). An order granting a motion in limine by itself
                                              8
preserves nothing for review. Estate of Veale v. Teledyne Indus., Inc., 899 S.W.2d
239, 242 (Tex. App.—Houston [14th Dist.] 1995, writ denied). The complaining
party must object immediately and also request the trial court to instruct the jury to
disregard the evidence introduced in violation of a limine order. State Bar of Tex. v.
Evans, 774 S.W.2d 656, 658 n.6 (Tex. 1989); Weidner, 14 S.W.3d at 363. This court
has held that a trial court may not properly grant a new trial based on a violation of
a limine order where the violation has been waived by a party’s introduction of the
evidence or failure to make a timely objection and ask for a curative instruction or a
mistrial. In re State, No. 14-18-01036-CV, 2018 WL 6722351, at *4 (Tex. App.—
Houston [14th Dist.] Dec. 21, 2018, orig. proceeding) (mem. op.).

      In this case, the trial court not only granted the motion in limine but also
specifically prohibited the Defendants from introducing into evidence any photos
taken in violation of the TRO, specifically any photos that depicted the lights at a
time after the suit was filed. When Defendants’ Exhibit 106 was introduced,
Plaintiffs’ attorney asked when the photo was taken to determine whether the photo
violated the exclusionary order. Hightower, the sponsoring witness, testified that the
photo was not taken in violation of the TRO but was taken between February 2016
and April of 2016. Based on Hightower’s testimony Plaintiffs’ attorney stated that
she had “no objection” to the exhibit. According to Plaintiffs’ motion for mistrial
filed after the jury’s verdict, Plaintiffs did not learn until after trial that Hightower
had misrepresented the time the photo (Exhibit 106) was taken.

      In Remington Arms Co., Inc. v. Caldwell, 850 S.W.2d 167 (Tex. 1993), cited
by the trial court in its order, the Supreme Court of Texas held that if pretrial
discovery abuse is not revealed until after trial has begun, or even after trial, a party
                                            9
cannot be said to have waived a claim for sanctions. Id. at 170. Relying on the
holding in Remington Arms, the trial court found that Plaintiffs preserved their
objection to admission of the photo taken in violation of the court’s exclusionary
order despite Plaintiffs’ failure to contemporaneously object at trial. The
objectionable nature of the photo was not revealed until after trial despite a pointed
inquiry on the matter.

       While Plaintiffs did not object to Defendants’ Exhibit 106, they asked the
appropriate questions to elicit whether the photo violated the exclusionary order and
they received an answer indicating the photo was not taken at a time that would have
violated the TRO. According to Plaintiffs they would have objected had they learned
at trial that the photo was not taken during the time period Hightower claimed. The
trial court determined that Plaintiffs did not waive their objection to the photo, or
their right to enforce the exclusionary ruling, because they did not learn of the
violation until after the jury’s verdict.

       Whether Defendants’ Exhibit 106 violated the pre-trial exclusionary order and
whether Hightower misrepresented the time the photo was taken are credibility
determinations the trial court decided in favor of Plaintiffs. An appellate court may
not question determinations of credibility in an original mandamus proceeding. In
re Roof, 130 S.W.3d 414, 416 (Tex. App.—Houston [14th Dist.] 2004, orig.
proceeding).

                                   III.     Conclusion

       The trial court’s reason for ordering a mistrial was both sufficiently specific
and legally appropriate. In addition, the trial court’s reason for granting a mistrial is
supported by the record. Relators have not established their entitlement to mandamus
                                             10
relief. We therefore deny relators’ petition for writ of mandamus. See Bent, 487
S.W.3d at 173.



                                      /s/    Frances Bourliot
                                             Justice



Panel consists of Chief Justice Frost and Justices Jewell and Bourliot (Frost, C.J.
dissenting).




                                        11